Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 11/16/2021.
Claims 1-5 are pending.

Response to Arguments
Applicant's arguments filed on 11/16/2021 have been fully considered but they are not persuasive.
With regards to Claims 1 and 5, the applicant argues that the cited prior art, Tsujino et al. (US Pub. 2012/0010879 A1), fails to teach “wherein information that indicating the temporal envelope to be flat is generated based on a prediction gain calculated by linear prediction analysis, as the information concerning the temporal envelope.”
In response, the examiner points out that Tsujino teaches performing temporal envelope shaping based on the linear prediction coefficient (see paragraph [0134]). Tsujino further teaches performing smoothing or flattening of the temporal envelope shape (see paragraphs [158-160] and paragraphs [0169-0170]). This suggests calculating “information that indicating the temporal envelope to be flat is generated based on a prediction gain calculated by linear prediction analysis, as the information concerning the temporal envelope.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tsujino et al. (US Pub. 2012/0010879 A1).
Regarding Claims 1 and 5, Tsujino teaches an audio encoding device that encodes an input audio signal and outputs an encoded sequence (see Fig.5 and paragraph [0134]), comprising:
an encoding unit configured to encode the audio signal and obtain an encoded sequence containing the audio signal (see Fig.5 (1c) and paragraph [0134]);
a temporal envelope information obtaining unit configured to obtain information concerning a temporal envelope of the audio signal (see Fig.5 (1a) and paragraph [0134]);

wherein information that indicates the temporal envelope to be flat is generated based on a prediction gain calculated by linear prediction analysis, as the information on the temporal envelope (see paragraph [0134], paragraphs [0158-160] and paragraphs [0169-0170]).
Regarding Claim 2, Tsujino further teaches wherein the information concerning the temporal envelope is generated based on a prediction gain calculated by the linear prediction analysis (see paragraph [0134)]).
Regarding Claim 3, Tsujino further teaches wherein when calculating the prediction gain, the linear prediction analysis is performed on the transform coefficient of a part of a frequency band of the input audio signal (see paragraph [0134]).
Regarding Claim 4, Tsujino further teaches wherein the information concerning the temporal envelope is generated based on a plurality of prediction gains obtained by dividing the input audio signal into a plurality of frequency band segments and performing the linear prediction analysis of the transform coefficient for each frequency band segment (see paragraphs [0120-0123] and paragraph [0206]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672